DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites that “a test fracturing operation is not required prior to beginning the fracturing operation.”  This limitation is unclear as to what is considered “a test fracturing operation.”  The specification states that the operation begins with some base knowledge, i.e. “a fracturing operation is designed with estimated parameters that can be obtained through simulations, historical data from other wellbores and similar earthen formations, logged data from current wellbore 12, etc.” (Paragraph 0026).  In other words, the operation does not begin without any prior test data.  Thus, a formation fracture test has been performed in some form, whether simulated or performed in a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng (US 2003/0079875) in view of Lesko et al. (US 2016/0258264, hereinafter Lesko).
With regard to claim 1, Weng discloses a method of determining closure pressure in a wellbore (see Title), the method comprising:
flowing a fracturing fluid into the wellbore during a fracturing operation of at least one stage of the wellbore (paragraphs 0023 and 0024, “fluid is injected at increasing rates”), thereby forming a fracture at a location of the stage (paragraphs 0023 and 0024, “the injection rate reaches a point where the bottomhole wellbore pressure exceeds the fracture extension pressure,” and this corresponds to the formation/initiation of a fracture);
sensing pressure in the wellbore via a sensor during the fracturing operation (a pressure sensor is inherently necessary to measure the pressures being plotted in Fig. 2);
sensing a flow rate of the fracturing fluid via a sensor during the fracturing operation (a flow rate sensor is inherently necessary to plot the Injection Rate in Fig. 2);
plotting data points of the sensed pressure data vs. the sensed flow rate (see Fig. 2);
fitting a first curve (i.e. the “fracture extension line” in Fig. 2) to the data points which represent statistically-relevant minimum pressure data at various flow rates (the “fracture extension line” represents minimum pressures at which the fracture will extend into the formation);
determining an intercept of the first curve with a zero flow rate axis of the plot (this intercept is shown in Fig. 2 at the point “Pc”); and
determining the closure pressure based on a pressure value of the intercept (paragraph 0024, “an estimate of closure pressure Pc is obtained from the intercept of the fracture extension slope line with the y-axis (zero pump rate)”).
Weng fails to explicitly disclose communicating the sensed pressure data and flow rate data to a controller, and the controller plotting the data points on a visualization device configured to visually present the plotted data to an operator.  Essentially, Weng 
Lesko discloses that it is generally desirable to present real-time information to operators using a display (paragraph 0039; examiner further notes that some kind of controller/processor is inherently necessary for providing such a display).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weng by using a controller and display unit to display the Fig. 2 plot to an operator, as Lesko teaches that displaying bottom hole pressure in “real-time to the various supervisors or engineers viewing the stimulation treatment” can allow “operators to more accurately predict the downhole conditions during a hydraulic fracturing treatment” (Lesko, paragraph 0039).
With regard to claim 15, as best understood, Weng in view of Lesko teaches that the closure pressure is based on measurements taken during the fracturing operation of the at least one stage (as a mini-frac can be considered a “fracturing operation,” given that some inducement of fracturing accors), and wherein a test fracturing operation is not required prior to beginning the fracturing operation of the at least one stage (this limitation is considered unclear, as discussed above). 
Claims 2-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Lesko as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (hereinafter AAPA).

AAPA discloses that multiple fracture stages are typically performed in a wellbore operation (applicant’s specification, paragraphs 0002-0004).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weng in view of Lesko by performing the method in multiple fracturing stages, as taught by AAPA, in order to fully stimulate the entire formation.
With regard to claim 3, Weng, Lesko, and AAPA, in combination, disclose that plotting the data points comprises plotting the data points for the fracturing operations of the multiple stages (as one of ordinary skill in the art would continue the method of Weng in view of Lesko at each successive fracture stage).  
With regard to claim 4, the performance of the method of Weng, Lesko, and AAPA, would involve determining the closure pressure at each stage.  
With regard to claim 5, It would have been considered obvious that in the method of Weng, Lesko, and AAPA, the closure pressures at each stage would be different, as formations are known to be not perfectly homogeneous.
With regard to claim 16, Weng, Lesko, and AAPA, in combination, teach that the at least one stage comprises multiple stages.  Weng, Lesko, and AAPA fail to disclose that the closure pressure is adjusted based on the sensed pressure and flow rate data measured during fracturing operations of the multiple stages.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Lesko as applied to claim 1 above, and further in view of Dawson (US 2017/0370208).
With regard to claims 13 and 14, Weng in view of Lesko fails to disclose carrying diverter particulates in the frac fluid, and plotting data points to determine the integrity of the diversion operation.
Dawson discloses injecting a diverter during a fracturing operation and measuring pressure data to determine the effectiveness of the diverter operation (e.g. paragraphs 0056-0062).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weng in view of Lesko by injecting a diverter in order to “force fracturing fluid and sand into new fractures” (Dawson, paragraph 0003), and to monitor the effectiveness of the diverting operation, as diverters “may be unreliable due to uncertainty in whether a diverter is going to work or not” (Dawson, paragraph 0003) and thus “more effective assessment of the diverter may be used to improve the use of diverters” (Dawson, paragraph 0005).

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/Primary Examiner, Art Unit 3676